Citation Nr: 1704651	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  13-11 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for bronchiectasis.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from November 1961 to November 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In June 2016, the Board remanded the matter to schedule a hearing before the Board.  Subsequently, in November 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  At the hearing, the Veteran revoked his representation and elected to represent himself pro se.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for asthma and entitlement to service connection for bronchiectasis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Bilateral pes planus preexisted service and increased in severity in service.


CONCLUSION OF LAW

Bilateral pes planus was aggravated by active service.  38 U.S.C.A. §§ 1131, 1132, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant the pes planus claim is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations regarding this issue.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Generally, to prevail on a claim for service connection as directly related to service, there must be competent evidence of: (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran who served during peacetime is presumed to have been in sound condition when examined, accepted and enrolled in service, except for defects noted at the time of entrance, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1132; see VAOPGCPREC 3-2003 (July 16, 2003) (holding that, to rebut this presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service).

According to 38 C.F.R. § 3.304 (b), the term "noted" denotes only such conditions that are recorded in examination reports.  A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304 (b)(1); Crowe v. Brown, 7 Vet. App. 238 (1994).

A preexisting disease will be presumed to have been aggravated by military service when there has been an increase in the disability during service beyond its natural progress.  38 C.F.R. § 3.306 (a).  This presumption can only be rebutted by clear and unmistakable evidence that the increase in severity was due to the natural progression of the disease.  In the absence of such evidence, service connection may be granted.  38 C.F.R. § 3.306 (b).  Mere temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Here, during a November 1961 enlistment examination, an examiner noted that the Veteran had mild bilateral pes planus.  As such, the Veteran is not presumed to have been in sound condition with regard to his feet when examined, accepted and enrolled in service.  Indeed, in November 2011, December 2014 and January 2015, VA examiners found that the Veteran's pes planus preexisted service, a finding the Veteran does not contest.

During his VA examinations, the Veteran reported that, although he did not seek medical treatment for his feet during service; he experienced increased bilateral foot pain from wearing boots that were too small.  There are indeed no records of in-service foot complaints or treatment, which might show a worsening in the pes planus. In fact, there are no records of any in-service foot complaints or treatment prior to 2012.  That year, the Veteran presented with a complaint of foot pain and was prescribed foot inserts.

The November 2011 VA examiner acknowledged the finding of mild pes planus on the enlistment examination, the Veteran's report of in-service foot pain, and the absence of post-service treatment, and determined that an opinion could not be provided without resorting to mere speculation that the pes planus was aggravated beyond its natural progression.  The December 2014 VA examiner diagnosed the Veteran with pes planus with secondary degenerative joint disease and tendonitis; however, he did not provide an opinion regarding etiology.  Lastly, the January 2015 VA examiner acknowledged the finding of pes planus during enlistment, the Veteran's report of in-service foot pain, and the absence of evidence of foot treatment until 2014, and concluded that the pes planus was not aggravated beyond its natural progression.  For clarification, the Board notes that the first instance of treatment for his feet is shown in 2012.  See the June 2012 VA treatment record.

During the November 2016 hearing, the Veteran testified that he was given boots that were too small, which combined with the in-service marching, caused bilateral foot pain.  The Veteran specifically recalled going on a 25-mile march during training which he could not complete because his feet hurt.  As a result, he rode back a truck.  The Veteran contends that since service, his feet have hurt and progressively worsened because of service.  He explained that he uses shoe inserts; however, he continues to feel pain.  

The Veteran has not submitted a medical opinion refuting that of the June 2015 VA examiner.  However, given the Veteran's contentions, the Board finds that the Veteran's pes planus did increase during service.  As such, this increase triggers the application of the presumption of aggravation.  As it has not been rebutted by clear and unmistakable evidence that the increase was due to the natural progression of the disease, the Board finds that the Veteran's preexisting pes planus was aggravated by service.

ORDER

Service connection for bilateral pes planus is granted.



REMAND

The Veteran contends that his respiratory issues, to include asthma and bronchiectasis (chronic cough) are related to service either by virtue of becoming manifest in service, to include as due to his exposure to asbestos, or alternatively aggravation beyond natural progression.  The Veteran testified that he had respiratory issues as a child; however, he was unsure whether he had been actually diagnosed with asthma.  The Board notes that although the Veteran noted a "history of" shortness of breath, no preexisting respiratory condition is noted upon entry into service.  See Crowe v. Brown, 7 Vet. App. 238 (1994). 

During the November 2016 hearing, the Veteran indicated that during service he was hospitalized for approximately 4 days for a respiratory problem.  Service treatment records (STRs) note that in December 1961, the Veteran was admitted to the U.S. Army hospital in Fort Carson, Colorado for acute respiratory disease; however, records of such hospitalization are not associated with his record.  Inasmuch as service hospital records were maintained separate from Veterans' STRs, development for the hospitalization records is necessary.

The Veteran was afforded VA examinations to determine the etiology of his asthma and bronchiectasis; however, neither the November 2011, nor the December 2014 exam report addressed the noted December 1961 hospitalization for an acute respiratory disease.  Furthermore, as noted above, the hospital records for this hospitalization are not of record; therefore, the opinions provided are inadequate as they are not based on a complete record. 

The VA examination reports also failed to address the Veteran's contention that he was exposed to asbestos while in service.  See December 2010 statement in support of claim.  Upon remand, the VA examiner should address the Veteran's contention.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should arrange for an exhaustive search for complete clinical records of the Veteran's noted in-service hospital treatment at the U.S. Army Hospital in Fort Carson, Colorado.  The Veteran must assist in the matter by providing any further identifying information necessary.  If such records cannot be located, the Veteran should be so advised, and the scope of the search should be noted for the record.

2.  Obtain any VA treatment records dated since May 2016.  If no such records are available, clearly document the claims file to that effect.

3.  Only upon completion of directives #1 - #2, schedule the Veteran for a respiratory diseases examination to determine the nature and likely etiology of his asthma and bronchiectasis.  The claims file, to include a copy of this remand, must be made available to and reviewed by the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  On examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

a) Is there clear and unmistakable evidence that the Veteran's asthma preexisted service?  Note that "clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable.

b) If so, is there clear and unmistakable evidence that the Veteran's preexisting asthma was not aggravated by service (beyond the natural progress of the disease and not merely a temporary flare-up)?

c) If there is not clear and unmistakable evidence that the Veteran's asthma preexisted service and was not permanently aggravated by service, is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's asthma had its onset in service or is otherwise related to service, to include to acute respiratory disease treated in service and exposure to asbestos?  

d) Is it at least as likely as not that bronchiectasis is related to service, to include an upper respiratory infection treated in service and exposure to asbestos?

In offering these opinions, the examiner must specifically acknowledge:

a) The Veteran's December 1961 in-service hospitalization for acute respiratory disease.

b) The Veteran's June 1963 in-service treatment for pneumonia.

c) The Veteran's November 2012 post-service treatment for pneumonia.

d) The Veteran's history of smoking.

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he/she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After completing the above directives and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims for entitlement to service connection for asthma and entitlement to service connection for bronchiectasis.  If any of the claims remain denied, the Veteran should be issued a SSOC.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


